Citation Nr: 9921911	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-10 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the initial 20 percent rating assigned 
for a shell fragment wound of the left gluteal area.  

2.  The propriety of the initial 50 percent rating assigned 
for Post-Traumatic Stress Disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which granted the veteran service 
connection for a shell fragment wound to the left gluteal 
area and assigned a 20 percent rating.  By the same rating 
decision, the RO granted the veteran service connection for 
PTSD and assigned a 10 percent rating.  

During the course of the appeal, the RO increased the 
veteran's initial rating for PTSD to 30 percent in February 
1996 and to 50 percent in February 1999.  The veteran 
continued his appeal.  

The examiner at the veteran's April 1997 VA examination 
commented that the shell fragment wound could have caused 
damage to both the sciatic nerve and the back.  These claims 
of secondary service connection are referred to the RO for 
appropriate development. 


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Based on the evidence from January 24, 1994 to the 
present, the veteran's shell fragment wound to the left 
buttock has caused no more than moderate disability to Muscle 
Group XVII. 

3.  The veteran's scar subcutaneous scar on the left hip is 
tender on palpation.  


CONCLUSION OF LAW

The initial 20 percent rating for residuals of a shrapnel 
wound to left gluteal area for the period from January 24, 
1994 to the present is not appropriate, as the rating for the 
residuals of the shell fragment wound should include an 
additional 10 percent rating for a tender and painfule scar. 
38 U.S.C.A. § § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.56, 4.72, 4.73, 4.118, Diagnostic Codes 7804 
and 5317 (old diagnostic criteria in effect prior to July 3, 
1997), Diagnostic Code 5317 (new diagnostic criteria in 
effect as of July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran had a fragment 
wound of the left buttock debrided in December 1968.  It was 
noted that he was not to have field duty.  An undated x-ray 
report noted that the veteran had a 0.5 cm. fragment 6 inches 
into his buttock.  At the veteran's separation examination in 
July 1973, it was noted that he had a scar on his left hip.  

A VA x-ray report of the left hip noted that was evidence of 
metallic radiopaque foreign body in the soft tissues of the 
left hip just distal to the left ischial process of the 
pelvis, which measured 1.5 mm. in diameter.  The underlying 
bony structures were unremarkable.  The left hip was 
otherwise normal.  

The veteran underwent a VA examination in May 1994.  
Examination showed that the veteran had a 2 cm. x 2 cm. well 
healed puncture type wound over the posterolateral aspect of 
the left inferior gluteus muscles.  There was no large 
palpable muscle defect although there was some deep scarring 
palpable.  There was no obviously palpable residual fragments 
although reportedly these were still in place.  There was 
full active and passive range of motion about the left hip 
and no direct pain to palpation over the sciatic notch.  
There was moderate discomfort over the area of the superior 
portion of the greater trochanter although there was no bony 
defect noted.  Diagnosis was shrapnel wound to the left 
gluteal area with minimal muscle disruption with no palpable 
deficit at this time.  

The veteran was afforded a hearing before the RO in January 
1996, a transcript of which has been associated with the 
claims folder.  The veteran stated that on certain days he 
got pain in his left buttock area and had to walk around.  He 
stated that when he was working, his job required him to 
drive a lot, but said that he had to stop and walk around 
because he could not drive for long periods.  He stated that 
he took over the counter pain medication.  He stated that the 
scar tissue was the major problem, because if he hit that 
area in the wrong manner it gave him pain.  

The veteran underwent a VA examination for his muscles in 
April 1997.  The veteran stated that in 1968, a hand grenade 
exploded somewhat anterior and to the left of him, and he was 
struck in the left hip are by a piece of shrapnel.  He stated 
that he was hospitalized for two weeks, signed himself out, 
and returned to the front lines.  He stated that he had a 
drain in at that time for over two months after he left the 
hospital, and that he had it removed when he returned.  

The examiner noted that the C file was reviewed and also that 
the veteran was left-footed.  The veteran complained that his 
wound was tender.  He stated that if he sat for too long, the 
left thigh would go numb into the knee.  He stated that any 
contusion of that area was extremely painful.  Examination of 
the left hip revealed a flat scar measuring 1 and 1/2 inches in 
diameter by 1 and 5/8 inches.  There was no indentation and 
no adhesion.  Palpation of the scar area revealed a larger 
scar underneath the surface scar measuring approximately 
2.5" by 3".  Palpation of the margins of the scar that was 
subcutaneous was extremely tender.  The veteran thought that 
when pressing on those areas, that there was pressing on a 
piece of steel that was sticking into his leg.  It was 
explained to the veteran that this was scar tissue (since x-
rays showed that the steel in his leg was only 1.5 mm. in 
diameter and no bigger than the end of a ballpoint pen).  The 
scar was in the area of muscle group XII, almost out of that 
area being more lateral to the femur but the scar tended to 
extend toward the sciatic nerve and there was some tenderness 
of the sciatic nerve from the sciatic notch to the midthigh 
area.  

The examiner commented that the shell fragment wound that 
struck enough to knock him down could have caused damage both 
in the sciatic nerve and the back.  The left leg was 35 and 
3/4" while the right leg was 36 and 1/4".  The examiner 
commented that movement of the hip was not affected.  
Regarding tissue loss comparison, the examiner commented that 
there would have to be some tissue, as this was scar tissue 
on the surface measuring over 1" in diameter.  It was noted 
that muscle group XVII was penetrated.  It was noted that 
there were possible adhesions to underlying tissues from the 
scar that was palpable and very tender.  The examiner 
commented that there was probably nerve involvement in the 
pain he was experiencing when sitting and producing numbness 
of the leg.  There was no problem with strength and no 
evidence of muscle hernia.  The examiner commented that there 
was definite pain, on palpation of the edges of the scar.  

The examiner's diagnosis was shell fragment wound of the left 
hip area.  The examiner commented that the shell fragment 
area was quite tender but the area itself was not the area 
that had to be sat on and the veteran was told that he could 
use a rubber cushion with a hole in it to prevent sitting in 
such a way that the blood supply was cut off in that area.  
The examiner commented that further speculation relative to 
DeLuca would be speculation.  Relevant diagnoses were 
degenerative arthritis of the L5 spine, degenerative disc 
disease at L5/S1, subluxation of L5 on S1, and spina bifida 
at L5.  

Copies of VA x-ray reports were submitted from April 1997.  
The examiner's impression was no significant bony abnormality 
identified in the anatomic pelvis apart from congenital 
anomalies in the L5 vertebral body, and metallic density 
projected within the soft tissues medial to the proximal 
femoral shaft and lateral to the inferior pubic ramus.  The 
examiner specified that the femoral heads appeared normally 
located within the acetabula bilaterally and the bony 
structures of the anatomic pelvis appeared intact.  The 
examiner further specified that there was a small metallic 
density projected just lateral to the lateral aspect of the 
inferior pubic ramis, which measured 4 mm. by 3 mm. in 
dimension, with no other significant abnormality was noted.


Relevant regulations regarding the veteran's shell fragment 
wound to the left gluteal area.  

The veteran's shell fragment wound to the left gluteal area 
is rated under 38 C.F.R. § 4.73, Diagnostic Code 5317 for 
muscle injuries, evaluated as 20 percent disabling.  By 
regulatory amendment effective June 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72. 
See 62 Fed. Reg. 30237-240 (1997).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The RO has considered the 
veteran's claim for a higher initial rating pursuant to both 
the old and the new criteria.  The Board will also consider 
the veteran's claim for a higher initial rating under all 
applicable criteria pursuant to Karnas.  In regard to the 
initial rating issue now on appeal, the new regulatory 
criteria did not in any significant way change the prior 
regulatory criteria.  Nonetheless, both the old and the new 
versions of the applicable regulations will be described.

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of muscle injuries, particularly as they relate 
to residuals of gunshot and shell fragment wounds.  

Under the old version, 38 C.F.R. § 4.56 provided that a 
moderate disability of muscles was a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests. 38 C.F.R. § 4.56(b). 

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization. The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss. 38 
C.F.R. § 4.56(c).

A severe disability of muscles was a through and through or 
deep penetrating wound due to a high velocity missile or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a severe injury 
to a muscle group manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups by the track of the missile.  X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile. Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.  
Tests of strength, endurance compared with the sound side, or 
coordinated movements would show positive evidence of severe 
impairment of function.  Reaction of degeneration would not 
be present in electrical tests, but a diminished excitability 
to faradic current, compared with the sound side, may be 
present.  Visible or measured atrophy may be present, with 
adaptive contractions or the opposing groups of muscles, if 
present, indicating severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebra, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type of muscle damage.  Atrophy 
of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability. 38 C.F.R. § 4.56(d).

The new version of 38 C.F.R. § 4.56 is otherwise basically 
the same as the old version.  Additionally, the current 
provisions of 38 C.F.R. § 4.56(a) and (b) were formerly 
contained in 38 C.F.R. § 4.72, effective prior to June 3, 
1997.  However, for the sake of clarity and in order to show 
that both versions have been fully considered by the Board, 
the Board will set forth the new version.

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 provides that: (a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. 

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: (i) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

As noted above, the veteran's shell fragment wound to the 
left gluteal area is rated 20 percent disabling under 
Diagnostic Code 5317.  Diagnostic Code 5317 addresses 
impairment of Muscle Group XVII, i.e., the muscles in Pelvic 
girdle group 2, the gluteus maximus, gluteus medius, and 
gluteus minimus.  The Code provides that the muscles in 
Pelvic girdle group 2 act in extension of the hip, including 
abduction of the thigh, elevation of the opposite side of the 
pelvis, tension of fascia lata and iliotibial band, acting 
with XIV in postural support of body steadying pelvis upon 
head of femur and condyles of femur on the tibia. 38 C.F.R. § 
4.73, Diagnostic Code 5317.


Analysis of the propriety of the initial 20 percent 
evaluation assigned for the veteran's shell fragment wound to 
the left gluteal area.  

The veteran claims that the initial 20 percent rating 
assigned for his service-connected shell fragment wound to 
the left gluteal area was not proper and that it should have 
been higher.  The veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999) the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 20 percent rating assigned 
following the grant of service connection for a shell 
fragment wound to the left gluteal area.  Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.  The RO 
did consider all of the evidence following the grant of 
service connection so the veteran's claim is in appropriate 
appellate status.  

A review of the pertinent regulations, specifically 38 C.F.R. 
§ 4.73, Diagnostic Code 5317, reveals no changes in the 
ratings granted for the levels of severity.  Prior to and on 
and after July 3, 1997, injury to Muscle Group XVII was rated 
as 20 percent when moderate and 30 percent when moderately 
severe.  Therefore, in this case, the question which needs to 
be decided is whether or not the veteran had a moderately 
severe muscle injury at any time from January 24, 1994 to the 
present.

As will be discussed below, the evidence shows that the 20 
percent rating assigned for the veteran's residuals of a 
shrapnel wound to the left gluteal area was proper as to the 
injury involving Muscle Group XVII, but the rating failed to 
provide an additional separate 10 percent rating for a tender 
and painfule scar, which is a residual of the wound.  

Regarding the type of injury the veteran sustained with his 
shell fragment wound, the service medical records are not 
very detailed.  They show only that the veteran had a 
fragment wound of the left buttock debrided in December 1968, 
and that he was not to have field duty.  Thus, the first 
criteria under the new and old regulations has been meet.  
Namely, the evidence shows that the veteran sustained a deep 
penetrating wound by a high velocity missile of small size 
with debridement.  

However, the Court has held that the mere fact of debridement 
does not establish entitlement to more than a "moderate" 
disability evaluation.  Robertson v. Brown, 5 Vet. App. 70, 
74 (1993).  Thus, the history and complaints of the veterans' 
shell fragment wound and the objective findings from 
examinations must also be looked at.  

Regarding the history and complaints of the veteran's shell 
fragment wound, the veteran indicated at his April 1997 VA 
examination that he was hospitalized for two weeks after 
being struck in the left buttock.  However, the service 
medical records do not show for how long the veteran was 
hospitalized.  At his VA examination, the veteran indicated 
that he returned to duty after his two week hospitalization.  
The record shows that the veteran served for an additional 
four years in the military without additional treatment.  The 
post-service record does not show findings regarding the 
veteran's left hip until his VA examination in May 1994, more 
than 20 years after service.  While the veteran has described 
pain in his left buttock area the evidence does not show a 
record of consistent complaints of cardinal signs and 
symptoms of a muscle disability such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, or 
impairment of coordination and uncertainty of movement.  The 
evidence does not show unemployability because of an 
inability to keep up with work requirements.  

Regarding the objective findings, at the veteran's VA 
examination in May 1994, the examiner commented that there 
was no large palpable muscle defect.  Diagnosis was shrapnel 
wound to the left gluteal area with minimal muscle disruption 
with no palpable deficit.  At the veteran's VA examination in 
April 1997, the examiner commented that there were possible 
adhesions to underlying tissues from the scar, but there was 
no problem with strength and no evidence of muscle hernia.  
Therefore, under both the old and new schedular criteria for 
muscles, objective findings were not made which would warrant 
a determination that the muscle injury was moderately severe.  
In short, the two examinations did not show indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Also, tests of strength and endurance compared with the sound 
side did not demonstrate positive evidence of impairment or 
positive evidence of a marked or moderately severe loss.  

Thus, the totality of the evidence (considering the type of 
injury, the veteran's history and complaints, and the 
objective findings discussed in 38 C.F.R. § 4.56 (d) (3) of 
the new criteria and 38 C.F.R. § 4.56 (c) of the old 
criteria) shows that the 20 percent rating assigned for a 
moderate muscle injury was proper.  The totality of the 
evidence does not show that a 30 percent rating for a 
moderately severe muscle injury was proper for any time from 
January 24, 1994 to the present. 

Also, the original inservice injury did not involve a 
shattering bone or comminuted fracture or other consequences 
indicative of a severe muscle injury. See 38 C.F.R. § 4.56.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.

While the veteran has complained of pain and weakness in his 
left hip, pain is encompassed by the relevant rating criteria 
shown in the requirements for moderate and moderately severe 
muscle injuries under 38 C.F.R. § 4.56.  Even if pain was not 
encompassed by 38 C.F.R. § 4.56, the VA examiner at the May 
1998 examination commented that he could not provide further 
speculation relative to DeLuca.  Therefore, the veteran is 
not entitled to a higher initial rating than 20 percent based 
on pain on use. 

Regarding limitation of motion of the hip, the veteran is not 
entitled to a higher initial rating than 20 percent when his 
disability is considered under Diagnostic Code 5252 for 
limitation of flexion of the thigh.  The examiner at the 
April 1997 VA examination specifically commented that 
movement of the hip was not affected.  Similarly, the 
examiner at the May 1994 VA examination commented that there 
was full active and passive range of motion about the left 
hip.  

As noted in the introduction, the issues of a sciatic nerve 
disability and a back disability as secondary to the 
veteran's shell fragment wound were referred back to the RO 
for development.  Inasmuch as it is not clear whether damage 
to the veteran's sciatic nerve was a residual of the 
veteran's shell fragment wound (the examiner at the veteran's 
April 1997 VA examination commented only that the shell 
fragment wound "could" have caused damage to the sciatic 
nerve and back), consideration of whether the veteran is 
entitled to a separate rating under the diagnostic codes 
dealing with nerves is not appropriate at this time. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the preponderance of the evidence is 
against the veteran's claim.  The veteran's residuals from 
his shell fragment wound of the left gluteal area were not 
more than moderately disabling at any point during the appeal 
period to be rated higher than at the 20 percent level.  
Therefore, the initial 20 percent rating assigned for the 
veteran's residuals of a shell fragment wound of the left 
gluteal area was proper and the veteran's claim is denied. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's residuals of a shell fragment wound of the left 
gluteal area.  The record is complete with records of prior 
medical history and rating decisions.  Therefore, the RO and 
the Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  

Thus, to the extent that the rating addresses the muscle 
injury resulting from the shell fragment wound, the proper 
initial rating has been assigned.  However, the rating does 
not take into account all the residual disability resulting 
from the shell fragment wound.  The residuals of the wound 
also include a tender and painful scar, which which warrants 
an additional 10 percent rating.

A 10 percent evaluation is warranted for a superficial scar 
which is poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  (1998).

A 10 percent evaluation is warranted for a superficial scar 
which is tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804. (1998).

Other scars are rated on the basis of limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (1998).

The Court held in Esteban v. Brown, 6 Vet.App. 259 (1994), 
that a separate rating for a tender and painful scar at the 
site of injury may be assigned without violating the 
provisions of 38 C.F.R. § 4.14 (the rule against pyramiding), 
as long as the symptomatology is not duplicative of or 
overlapping with symptomatology of the service connected 
condition.  Thus, it is appropriate to consider whether an 
additional rating is warranted for the scar of the veteran's 
service connected shell fragment wound to the left gluteal 
area. 

An additional rating of 10 percent is not warranted under 
Diagnostic Code 7803 for a superficial scar which is poorly 
nourished  with repeated ulceration.  The evidence does not 
show that the veteran's scar on his left hip is poorly 
nourished with repeated ulceration.  

However, the evidence shows that an additional rating of 10 
percent is warranted under Diagnostic Code 7804 for a 
superficial scar which is tender and painful on objective 
demonstration.  At the veteran's VA examination in April 
1997, the examiner noted that the veteran had two scars.  He 
had a larger scar underneath a surface scar on his left hip.  
No findings were made about whether the surface scar was 
tender and painful.  However, palpation of the margins of the 
scar that was subcutaneous was extremely tender.  Therefore, 
an additional 10 percent rating specifically for the scar 
underneath the surface scar on the left hip on the basis of 
it being tender and painful is warranted.  


ORDER

The initial 20 percent rating for residuals of a shell 
fragment wound to the left gluteal area should include an 
additional, separate 10 percent rating for a tender and 
painful scar.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

As noted in the introduction of this document, the veteran 
appealed the propriety of the initial rating assigned for his 
service-connected PTSD.  During the course of the veteran's 
appeal, his initial rating was increased to 30 percent and 
subsequently in February 1999, to 50 percent.  In their 
February 1999 rating decision, the RO indicated that the 
veteran had written in his substantive appeal that a 50 
percent evaluation would satisfy his current appeal.  In a 
February 1999 letter to the veteran, the RO wrote in regard 
to the veteran's 50 percent PTSD rating, "This is considered 
a grant of benefits sought on appeal relative to the issue of 
evaluation for Post Traumatic Stress Disorder."

The Court of Appeals for Veterans Claims (Court) has 
concluded, that the appellant is generally presumed to be 
seeking the maximum available by law, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded. AB v. Brown, 6 Vet. 
App. 35 (1993).  

In the first place, the veteran did not say that he wanted 
only a 50 percent rating for his PTSD.  In his Substantive 
Appeal, he stated, "I believe that 50 percent, perhaps even 
70 percent disability is definitely warranted."  Secondly, 
if the veteran had made such a statement before his rating 
were increased to 50 percent, such statement would not have 
meant that he were satisfied with such rating pursuant to AB 
v. Brown.

As the veteran has not indicated that he is satisfied with 
the initial 50 percent rating assigned, his claim remains on 
appeal.  As the RO erroneously concluded that the veteran was 
satisfied with the 50 percent rating, the veteran's claim 
must be remanded in order that the RO can issue a 
Supplemental Statement of the Case regarding the propriety of 
the veteran's initial 50 percent rating for his PTSD.  

The veteran underwent a VA examination in October 1997 in 
order to determine the severity of his PTSD.  Such 
examination was adequate in order to determine that the 
veteran's PTSD was 50 percent disabling.  However, the 
examination report does not provide an adequate basis for 
relating the veteran's symptoms to the applicable rating 
criteria for 70 percent needed in order to determine whether 
the initial rating assigned for the veteran's PTSD should 
have been even higher than 50 percent.  Thus, in light of the 
fact that the veteran's claim must be remanded for 
preparation of a Supplemental Statement of the Case, the 
veteran should also be afforded a VA examination in order to 
determine the severity of his PTSD.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain all relevant 
current medical records regarding the 
veteran's PTSD that have not already been 
associated with the claims folder. 

2.  After all records are obtained in 
accordance with the directives in 
paragraph one, the RO should schedule the 
veteran for a VA psychiatric examination.  
It is imperative that the veteran's 
claims folder and the new rating criteria 
for mental disorders, which became 
effective in November 1996, be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should then conduct a thorough 
psychiatric examination.  The findings of 
the examiner must address the presence or 
absence of symptoms set forth in the new 
and old criteria contained in the rating 
schedule.  All appropriate testing should 
be conducted.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  It is imperative that the 
physician include a definition of the 
numerical code assigned under that manual 
in order to assist the RO and the Board 
to comply with the requirements of 
Thurber v. Brown, 5 Vet.App. 119 (1993).  
A complete rationale for any opinion 
expressed must be provided.  The 
examiner's report must include answers to 
the following questions:

a.  Does the veteran have suicidal 
ideation, or obsessional rituals 
which interfere with routine 
activities?

b.  Is the veteran's speech 
intermittently illogical, obscure, 
or irrelevant?

c.  Does the veteran have near-
continuous panic or depression 
affecting his ability to function 
independently?

d.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?

e.  Does the veteran have spatial 
disorientation?

f.  Does the veteran neglect his 
personal appearance and hygiene?

g.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting?

h.  Is the veteran unable to 
establish and maintain effective 
relationships?

i.  Does the veteran have gross 
impairment in thought processes or 
communication?

j.  Does the veteran have persistent 
delusions or hallucinations?

k.  Does the veteran exhibit grossly 
inappropriate behavior, and if so, 
what are examples of such behavior?

l.  Is the veteran in persistent 
danger of hurting himself or others?

m.  Is the veteran disoriented to 
time or place?

n.  Does the veteran have memory 
loss for names of close relatives, 
his own occupation, or his own name?

o.  Is the veteran intermittently 
unable to perform activities of 
daily living (including maintenance 
of minimal personal hygiene)?

p.  Has the veteran taken time off 
from work due to his PTSD, and if 
so, how much?

3.  Following the completion of the 
foregoing, the RO must review the claims 
folder, and ensure that the requested 
action was completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim challenging 
the propriety of the initial 50 percent 
rating assigned for the veteran's PTSD.  
The RO must take into account the 
guidance provided by the Court in 
Fenderson v. West, 12 Vet.App. 119 
(1999), including consideration of 
whether a staged rating is appropriate.  
The RO should rate the veteran under both 
the old and new diagnostic criteria for 
his psychiatric disorder and apply the 
version most favorable to the veteran.  
In the event that the claim on appeal is 
not resolved to the satisfaction of the 
appellant, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision, and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

